DETAILED ACTION
This office action is in response to communication filed on January 20, 2021.

Examiner’s Note
The examiner notes that the applicant’s response has a typo in the header. The application number is 16/081530 not 16/087530.

Response to Amendment
Amendments filed on January 20, 2021 have been entered.
Claims 1-12 and 14-15 have been amended.
Claim 13 has been cancelled.
Claims 16-21 have been added.
Claims 1-12 and 14-21 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7-8), filed on 01/20/2021, with respect to the rejection of claims 1-12 and 14-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.   

Applicant argues (p. 7-8) that the claims are recited to a practical application and are thus patent-eligible. For example, the claims recite a method comprising determining a flow velocity for elements. See Claim 1. As described in the Specification, "in the field related to flow analysis of a fluid, it is presumably desirable to further reduce calculation load." The Specification goes on to explain in the case where thickness is ununiform between positions of a cavity, or the like, the cavity may need to be divided into relatively fine infinitesimal elements in an analysis model in order to ensure analysis precision. This increases the number of infinitesimal elements, which may increase calculation burden. Hence, the present disclosure proposes a novel and improved information processing device, electronic apparatus, information processing method, and program capable of further reducing calculation load in flow analysis of a fluid in a cavity. The claims present such a method which reduces calculation load. For example, as explained in the Specification: it is possible to reduce the number of divisions of infinitesimal elements in order to reduce calculation load. For example, there has been proposed reducing the number of 7 U.S. Application Serial No. 16 087,530Attorney Docket No. 6810-1083Amendment and Responsedivisions in element division, which is division into infinitesimal elements, by applying a two-dimensional analysis model to a thin-walled part having a thickness that makes the influence of flow in a thickness direction of the cavity relatively small. Because the claims recite a method providing reduced calculation load, the claims are directed to a practical application. For this reason, the rejections under § 101 should be withdrawn
These arguments are not persuasive.
First, the examiner submits that, under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention is directed to a mathematical algorithm used to calculate a value (i.e., flow velocity, see patent application publication, section 2.2), which as described in the October 2019 Patent Eligibility Guidance Update: “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or 
Furthermore, as explained in the October 2019 Update: Subject Matter Eligibility: “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes)” (p. 3). Also, the October 2019 Update: Subject Matter Eligibility describes: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).
Moreover, under Step 2A – Prong Two of the test, the claimed invention merely appends a computer as a tool (i.e., a computing device comprising: a processor; and a computer-readable storage medium storing computer-readable instructions) and generally linking the mathematical algorithm to a field of use (e.g., flow analysis of a fluid in a cavity), which as described in the October 2019 Update: Subject Matter Eligibility: “Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment” (p. 15).
Step 2B of the test, the claimed invention recites additional elements that, when considered individually and in combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (e.g., flow analysis of a fluid in a cavity), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
append generic computer components (i.e., a computing device comprising: a processor; and a computer-readable storage medium storing computer-readable instructions) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2). 

Applicant’s arguments, see Remarks (p. 8-11), filed on 01/20/2021, with respect to the rejection of claims 1 and 12-15 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are not persuasive.   

Applicant argues (p. 9) that Nakano fails to disclose, teach, or suggest dividing a cavity in which a fluid flows into a plurality of infinitesimal elements. Nakano also fails to disclose, teach, or suggest adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity. Finally, Nakano fails to disclose, teach, or suggest determining, based on the equation, a flow velocity for each of the infinitesimal elements.
This argument is not persuasive.
The examiner submits that the limitations of the claims were identified and correlated with the references as indicated below and in the previous office action (mailed on 10/20/2020).  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the previous office action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “a computer-readable storage medium storing computer-readable instructions …” should read “a non-transitory 
Claim language “adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity” should read “adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a distribution of a thickness of the cavity”.
Claim language “determining, based on the equation, a flow velocity for each of the infinitesimal elements” should read “determining, based on the adjusted equation, a flow velocity for each of the plurality of infinitesimal elements”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 1, wherein adjusting the equation comprises 
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 1, wherein adjusting the equation comprises 
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  

Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 3, wherein adjusting the equation 
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 6, wherein the Navier-Stokes equation of motion includes a term related to a gravity applied to the fluid”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 6, wherein the Navier-Stokes equation of motion includes a term related to a flow resistance of the fluid”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
a surface tension of the fluid”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 1, wherein adjusting the equation comprises normalizing a term correlated with the thickness of the cavity in the equation by multiplying the term by an inverse of the thickness of the cavity”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read “The computing device according to claim 1, further comprising calculating a pressure for each of the plurality of infinitesimal elements”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “adjusting, by the processor, an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity” should read “adjusting, by the processor, an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a 
Claim language “determining, by the processor, based on the equation, a flow velocity for each of the infinitesimal elements” should read “determining, by the processor, based on the adjusted equation, a flow velocity for each of the plurality of infinitesimal elements”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity” should read “adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a distribution of a thickness of the cavity”.
Claim language “determining, based on the equation, a flow velocity for each of the infinitesimal elements” should read “determining, based on the adjusted equation, a flow velocity for each of the plurality of infinitesimal elements”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read “The information processing method according to claim 14, wherein adjusting the equation comprises 
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  

Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read “The information processing method according to claim 14, wherein adjusting the equation comprises 
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read “The computer program product according to claim 15, wherein adjusting the equation comprises 
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language should read “The computer program product according to claim 19, wherein adjusting the equation 
Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “dividing a cavity in which a fluid flows into a plurality of infinitesimal elements” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., mathematical models based on differential equations, see patent application publication at [0043]). Except for the field of use in which the mathematical concepts are applied (i.e., a cavity in which a fluid flows), the claim limitation mainly refers to applying mathematical concepts for representation purposes (i.e., dividing a cavity into a plurality of infinitesimal elements).
the limitation “adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity” is a process that, 
the limitation “determining, based on the equation, a flow velocity for each of the infinitesimal elements” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., mathematical equations based on differential equations, see patent application publication, section 2.2) to obtain a result (i.e., flow velocity for each of the infinitesimal elements). Except for the field of use in which the mathematical concepts are applied (i.e., a cavity in which a fluid flows), the claim limitation mainly refers to applying mathematical equations to obtain a value (i.e., a flow velocity for each of the infinitesimal elements).

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A computing device comprising: a processor; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method”, which merely uses a computer (see Fig. 12, and patent application publication at [0010] and [0107]) as a tool to perform an abstract idea (see MPEP 2106.05(f)),
“a cavity in which a fluid flows”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than limiting the application of the abstract idea to a particular field of use, and merely using a computer as a tool to perform an abstract idea. The claim is not patent eligible.

Similarly, independent claims 14 and 15 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-12 and 16-21), that under the broadest reasonable interpretation, cover performance of the limitations by using mathematical concepts, and
the additional elements recited in the dependent claims refer to computer elements (i.e., the computing device, a processor of a computing device, a computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured, when executed by a processor, to execute a method, see Fig. 12 and patent application publication at [0010] and [0107]) recited at a high level of generality and used to facilitate the application of the judicial exception (e.g., mere computer implementation) (Claim 2-12), which as indicated above does not provide significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nakano (JP 3641882 B2, see attached translation), hereinafter ‘Nakano’.
Regarding claim 1. (Currently Amended)
Nakano discloses:
A computing device (Fig. 1, [0034]: an analysis apparatus includes computer components) comprising: 
a processor (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)); and 
a computer-readable storage medium (Fig. 1, items 101 and 102 – “ROM/RAM” and “auxiliary storage device”) storing computer-readable instructions ([0034]: computer analyzes data, which implies using instructions stored in a memory of the computer (see also [0057])) which, when executed by the processor, cause the processor to execute a method ([0016]: a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity), the method comprising: 
dividing a cavity in which a fluid flows into a plurality of infinitesimal elements (Fig. 2, step 2, [0098]: cavity is divided into three-dimensional microelements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); and 
determining, based on the equation, a flow velocity for each of the infinitesimal elements ([0019], [0021]: fluid flow velocity is determined based on the obtained results).

Regarding claim 12. (Currently Amended) 
Nakano discloses all the features of claim 1 as described above.
Nakano further discloses:
Calculating a pressure for each of the infinitesimal elements ([0019]: pressure on each element is determined in order to calculate flow velocity). 

Regarding claim 14. (Currently Amended)
Nakano discloses:
An information processing method ([0016]: a fluid flow process analysis method is provided to perform analysis of a fluid flowing through a cavity) comprising: 
dividing, with a processor of a computing system (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)), a cavity in which a fluid flows into a plurality of infinitesimal elements (Fig. 2, step 2, [0098]: cavity is divided into three-dimensional elements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting, by the processor, an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); and 
determining, by the processor, based on the equation, a flow velocity for each of the infinitesimal elements ([0019], [0021]: fluid flow velocity is determined based on the obtained results). 

Regarding claim 15. (Currently Amended)
Nakano discloses:
A computer program product (Fig. 1, [0016]: a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity using a (see also [0034] and [0073])) comprising: 
a non-transitory computer-readable storage medium (Fig. 1, items 101 and 102 – “ROM/RAM” and “auxiliary storage device”) having computer-readable program code embodied therewith ([0034]: computer analyzes data, which implies using instructions stored in a memory of the computer (see also [0057])), the computer-readable program code configured, when executed by a processor (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)), to execute a method ([0016]: a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity), the method comprising: 
cavity is divided into three-dimensional elements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); and 
determining, based on the equation, a flow velocity for each of the infinitesimal elements ([0019], [0021]: fluid flow velocity is determined based on the obtained results). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Lei (US 20060089803 A1), hereinafter ‘Lei’.
Regarding claim 6. (Currently Amended)
Nakano discloses all the features of claim 1 as described above.
Nakano further discloses:
continuous equation representing the sum of inflow and outflows into a region is zero).

Nakano does not disclose:
the equation includes a Navier-Stokes equation of motion expressing a momentum conservation law of the fluid. 

Lei teaches:
the equation includes a Navier-Stokes equation of motion expressing a momentum conservation law of the fluid ([0126]-[0127]: basic governing equations used to analyze flow field are the Navier-Stokes equation and the continuity equation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Lei to include a Navier-Stokes equation of motion expressing a momentum conservation law of the fluid as the equation, in order to apply well known and robust techniques when evaluating characteristics of a fluid.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Lei, and in further view of Krishnamoorthy (US 20080177518 A1), hereinafter ‘Krishnamoorthy’.
Regarding claim 7. (Currently Amended)
Nakano in view of Lei discloses all the features of claim 6 as described above.

the equation of continuity and the Navier-Stokes equation of motion include a term related to a source of the fluid. 

	Krishnamoorthy teaches:
the equation of continuity includes a term related to a source of the fluid ([0112], [0120]-[0121]: conservation equations include terms describing mass source used to describe fluid flow using governing equations (see [0020], [0027], claim 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Lei and in further view of Krishnamoorthy include a term related to a source of the fluid in the equation of continuity and the Navier-Stokes equation of motion, in order to consider source effects for accurate evaluation of fluid flow.

Regarding claim 9. (Currently Amended)
Nakano in view of Lei discloses all the features of claim 6 as described above.
Nakano does not disclose:
the Navier-Stokes equation of motion includes a term related to flow resistance of the fluid. 

Krishnamoorthy teaches:
the equation of motion includes a term related to flow resistance of the fluid ([0112], [0120]-[0123]: conservation equations include terms describing resistance to fluid flow used to describe fluid flow using governing equations (see [0020], [0027], claim 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Lei and in further view of Krishnamoorthy include a term related to flow resistance of the fluid in the Navier-Stokes equation of motion, in order to consider resistance effects (e.g., due to cavity surface) for accurate evaluation of fluid flow.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Lei, and in further view of Pruess (Pruess, Jan & Simonett, Gieri. (2009). Analytic Solutions for the Two-phase Navier-Stokes Equations with Surface Tension and Gravity. Parabolic Problems. The Herbert Amann Festschrift. 80. 10.1007/978-3-0348-0075-4_26), hereinafter ‘Pruess’.
Regarding claim 8. (Currently Amended)
Nakano in view of Lei discloses all the features of claim 6 as described above.
Nakano does not disclose:
the Navier-Stokes equation of motion includes a term related to gravity applied to the fluid. 

Pruess teaches:
the Navier-Stokes equation of motion includes a term related to gravity applied to the fluid (p. 1-2, section “1. Introduction and Main Results”: the Navier-Stokes equations used for evaluating motion of fluids include terms corresponding to the gravity acting on the fluids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Lei and in further view of Pruess to include a term related to gravity applied to the fluid in the Navier-Stokes equation of motion, in order to take into consideration all different forces acting on the fluid during evaluation of flow for improving accuracy of the results.

Regarding claim 10. (Currently Amended)
Nakano in view of Lei discloses all the features of claim 6 as described above.
Nakano does not disclose:
the Navier-Stokes equation of motion includes a term related to surface tension of the fluid. 

Pruess teaches:
the Navier-Stokes equation of motion includes a term related to surface tension of the fluid (p. 1-2, section “1. Introduction and Main Results”: the Navier-Stokes equations used for evaluating motion of fluids include terms corresponding to surface tension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Lei and in further view of Pruess to include a term related to surface tension of the fluid in the Navier-Stokes equation of motion, in order to more accurately characterize the fluid flow during evaluation for improving the results.

Subject Matter Not Rejected Over the Prior Art of Record
Claims 2-5, 11 and 16-21 are distinguished over the prior art of record for the following reasons:
Regarding claim 2. (Currently Amended)
Nakano (JP 3641882 B2) discloses all the features of claim 1 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises adjusting the equation corresponding to an addition of a term obtained by multiplying an operand in a space derivative term of the equation by a space derivative of the thickness of the cavity and an inverse of the thickness of the cavity,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 3. (Currently Amended)
Nakano (JP 3641882 B2) discloses all the features of claim 1 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises adjusting the equation corresponding to an addition of a term obtained by multiplying an operand in a time derivative term of the equation by a time derivative of the thickness of the cavity and an inverse of the thickness of the cavity,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 11. (Currently Amended)
Nakano (JP 3641882 B2) discloses all the features of claim 1 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises normalizing a term correlated with the thickness of the cavity in the equation by multiplying the term by an inverse of the thickness,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 16. (New)
Nakano (JP 3641882 B2) discloses all the features of claim 14 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises adjusting the equation corresponding to an addition of a term obtained by multiplying an operand in a space derivative term of the equation by a space derivative of the thickness of the cavity and an inverse of the thickness of the cavity,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 18. (New)
Nakano (JP 3641882 B2) discloses all the features of claim 14 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 19. (New)
Nakano (JP 3641882 B2) discloses all the features of claim 15 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises adjusting the equation corresponding to an addition of a term obtained by multiplying an operand in a space derivative term of the equation by a space derivative of the thickness of the cavity and an inverse of the thickness of the cavity,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 21. (New)
Nakano (JP 3641882 B2) discloses all the features of claim 15 as described above.
The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises adjusting the equation corresponding to an addition of a term obtained by multiplying an operand in a time derivative term of the 
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 4-5, 17 and 20. 
	They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedl; Christian et al., US 6816820 B1, Method and apparatus for modeling injection of a fluid in a mold cavity
Reference discloses analysis of fluid flow by considering heat transfer effects.
Yu; Huagang et al., US 7979257 B2, Apparatus and methods for performing process simulation using a hybrid model
Reference discloses a method for simulating fluid flow within a cavity by discretizing the domain and solving governing equations.
Waite; David Marc et al., US 7024342 B1, Thermal flow simulation for casting/molding processes
Reference discloses a method for simulating fluid flow in a casting/molding process based on classical fluid dynamic equations including continuity equations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINA M CORDERO/Primary Examiner, Art Unit 2857